DISMISS; Opinion Filed September 11, 2014.




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-01267-CV

                                      THIM KPUIH, Appellant

                                                   V.

                                WILLIAM DAUGHERTY, Appellee

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-07224-D

                                MEMORANDUM OPINION
                               Before Justices Bridges, Lang, and Evans
                                       Opinion by Justice Lang

          Stating he and appellee have resolved all issues in conflict, appellant has filed a motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal.

See id.




                                                        /Douglas S. Lang/
131267F.P05                                             DOUGLAS S. LANG
                                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

THIM KPUIH, Appellant                                On Appeal from the 95th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-01267-CV        V.                         Trial Court Cause No. DC-12-07224-D.
                                                     Opinion delivered by Justice Lang. Justices
WILLIAM DAUGHERTY, Appellee                          Bridges and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee William Daugherty recover his costs of this appeal from
appellant Thim Kpuih.


Judgment entered this 11th day of September, 2014.




                                             –2–